Opinion by
Orlady, P. J.,
The plaintiff brought suit in assumpsit to recover from the defendant a real estate broker’s commission, for certain property he had sold at the defendant’s request. The case was heard in the court below by a judge without a jury, and after hearing the testimony the court found for the defendant. Subsequently, on a motion for judgment non obstante veredicto, the court in opinion filed entered judgment in favor of the. plaintiff for $80.28.
After careful examination of the testimony we accept as correct the analysis of the testimony as made by the trial judge, in the opinion he filed entering judgment and in the conclusion he reached. The question is fairly considered and rightly disposed of, under authority of Tyson v. Baizley, 35 Pa. Superior Ct. 320. The verbal error in the opinion of the court in calling the defendant a seller, instead of a purchaser, is not material, as the purpose of the transaction was the same, whether he was a purchaser or a seller. The plaintiff was entitled to compensation for services rendered at the defendant’s *212request, though there was no expressed verbal agreement to pay such compensation. Even where there is no agreement as to the amount of compensation to be paid for services or work and labor, the person performing them is entitled to recover what they are reasonably worth.
We find no such error as would warrant reversing. The judgment is affirmed.